Name: 98/396/EC: Commission Decision of 29 May 1998 repealing Decision 98/85/EC concerning certain protective measures with regard to live birds coming from or originating in Hong Kong and China (notified under document number C(1998) 1415) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  health;  natural environment;  trade policy
 Date Published: 1998-06-20

 Avis juridique important|31998D039698/396/EC: Commission Decision of 29 May 1998 repealing Decision 98/85/EC concerning certain protective measures with regard to live birds coming from or originating in Hong Kong and China (notified under document number C(1998) 1415) (Text with EEA relevance) Official Journal L 176 , 20/06/1998 P. 0032 - 0032COMMISSION DECISION of 29 May 1998 repealing Decision 98/85/EC concerning certain protective measures with regard to live birds coming from or originating in Hong Kong and China (notified under document number C(1998) 1415) (Text with EEA relevance) (98/396/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Directive 96/43/EC (2), and in particular Article 18(7) thereof,Whereas the Commission, further to an outbreak of influenza H5N1 in humans in Hong Kong, and in view of a possible epidemiological connection between humans and poultry, has taken Decision 98/85/EC of 16 January 1998 concerning certain protective measures with regard to live birds coming from or originating in Hong Kong and China (3);Whereas the purpose of that Decision was to prevent the introduction of the influenza H5N1 virus into the Community through consignments of live birds;Whereas in accordance with information form the WHO, it appears that it is unlikely that the virus is still present either in humans or in animals;Whereas it is therefore appropriate to repeal Decision 98/85/EC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 98/85/EC is hereby repealed.Article 2 Member States shall alter the measures they apply to trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 29 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24. 9. 1991, p. 56.(2) OJ L 162, 1. 7. 1996, p. 1.(3) OJ L 15, 21. 1. 1998, p. 45.